Citation Nr: 1522881	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-13 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for residuals of right radical nephrectomy, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for a left kidney disability, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, June 2008, and July 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to service connection for left kidney disability, to include as due to exposure an herbicidal agent, will be addressed in the remand portion of the decision below and is remanded to the RO.


FINDING OF FACT

In October 2011, before the Board promulgated a decision on either claim, the Veteran submitted a written request to withdraw the appeals as to the issues of entitlement to service connection for skin cancer and residuals of right radical nephrectomy, both to include as due to exposure to an herbicidal agent.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issues of entitlement to service connection for skin cancer and residuals of right radical nephrectomy, both to include as due to exposure to an herbicidal agent, have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In October 2011, the Veteran submitted a request to withdraw the appeals as to the claims of entitlement to service connection for skin cancer and residuals of right radical nephrectomy, both to include as due to exposure to an herbicidal agent.  VA received this request to withdraw prior to the promulgation of a Board decision on either claim.  38 C.F.R. § 20.204(a), (b)(3).  The request was in writing and was submitted by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to these claims.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims of entitlement to service connection for skin cancer and residuals of right radical nephrectomy, both to include as due to exposure to an herbicidal agent, and, thus, they are dismissed.


ORDER

The claim of entitlement to service connection for skin cancer, to include as due to exposure to an herbicidal agent, is dismissed.

The claim of entitlement to service connection for right radical nephrectomy, to include as due to exposure to an herbicidal agent, is dismissed.



REMAND

In April 2010, the Veteran perfected an appeal with respect to the issue of entitlement to service connection for a left kidney disability, to include as due to exposure to an herbicidal agent.  Thereafter, relevant evidence was received by VA without a contemporaneous waiver of RO adjudication.  38 C.F.R. § 20.1304 (2014).  As such, the Board finds that a remand is required in order for the RO to consider this evidence in the first instance.

Additionally, the RO denied the Veteran's claim in the July 2009 rating decision, which was confirmed in the April 2010 statement of the case, based on its determination that the evidence did not demonstrate a current diagnosis of a left kidney disability.  As discussed above, VA received evidence subsequent to the most recent RO adjudication for this claim (i.e., the April 2010 statement of the case).  Among the evidence submitted since the April 2010 statement of case is a VA treatment report that included the following June 2012 clinical findings:

There is a low attenuation lesion in the left kidney measuring 3.2 x 3.7 [centimeters] unchanged and compatible with a benign cyst.

The Veteran asserts that a left kidney disability is due to his in-service exposure to an herbicidal agent, namely, Agent Orange.  Given that the Veteran was not provided a VA examination pursuant to his service connection claim, the Board finds that a remand is required to provide him one in order to satisfy VA's duty to assist.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran a VA examination with respect to his claim of entitlement to service connection for a left kidney disability.  His claims file and all electronic records must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current left kidney disability, to include, but not limited to a benign cyst.  In so doing, the examiner must specifically review and discuss the June 2012 clinical findings.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is asked to provide an opinion as to whether any current left kidney disability was incurred in or due to his active duty.  For the purposes of this examination, the examiner is asked to presume that the Veteran was exposed to an herbicidal agent during his active duty.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


